DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2013/0141485).
With regard to claims 1, 2 and 4-6, Hamamoto discloses a method of printing that involves printing on a sheet in a roll-to-roll system as the sheet is transported along a transport path and is printed in the process unit section 3 [0020].  The sheet may be a PET film and the ink may be a UV curable ink, which reads on applicants’ active-radiation curable ink [0020] and [0027].  The ink is ejected onto the sheet by the recording heads 51 and is cured by the lamps 61 and 62 [0026] and [0027].  There is also a printer control unit that controls the torque of the feed motor to control the feed tension (Ta) of the sheet and also adjusts the torque of the take up motor to adjust the take up tension (Tc) of the sheet [0037] and [0042].  Hamamoto discloses that the control unit is programmed to reduce the take up tension (Tc) in accordance with the 31 and 32 [0043]; however, he does not explicitly teach that the unwinding stress is larger than the winding stress or the thickness of the sheet being 10 to 100 microns.
It would have been obvious to one having ordinary skill to have made the thickness of the PET sheet any amount, including from 10 to 100 microns as claimed, in order that the sheet was thick enough to be handled by the apparatus without breaking while not being so thick as to waste materials for the desired end use.  
It would also have been obvious to have made the torque/tension of the take up shaft to be lower than the torque/tension of the feed shaft based upon the desire of Hamamoto to have a reduced take up tension (Tc) as noted above.  The resultant method of printing would then possess an unwinding stress larger than the winding stress.
Given this information, it would then be obvious to one having ordinary skill in the art to have adjusted the winding and unwinding stress to be any amount, including 20 to 160 Pa and 100 to 270 Pa as claimed and have a resultant stress difference of 50 to 250 Pa as claimed.  One of ordinary skill would know to adjust the torque/tension of the take up shaft and feed shaft based upon the material being fed into the device and would made the stress difference high enough that the film moves through the device without slipping while not being so high a stress difference that the film is stretched to the point of damage.
With regard to claim 3, the resultant method having the PET film with a UV curable ink and having the stress difference claimed would intrinsically possess the FA .

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2013/0141485) in view of Wilson et al. (US 2008/0090929).
Hamamoto renders obvious all of the limitations of claim 1 above; however, he does not specifically teach the type of ink used in the process.
Wilson et al. teach an ink composition that is cured by UV and would be good for use in roll-to-roll applications that develop tack-free properties as a faster rate [0004] and [0006].  The viscosity of the ink at 25 C may be 1 to about 50 cp, there may be a difunctional ethylenically unsaturated compound may be present from 48 to 65 wt% of the composition and a polymerization initiator [0027], [0029] and [0054].
Since Hamamoto and Wilson et al. are both drawn to printing with UV ink, it would have been obvious to one having ordinary skill in the art to have substituted the UV ink of Hamamoto with the UV curable ink of Wilson et al.  The results of which would have been predictable to one having ordinary skill.  Additionally, the benefit of the ink of Wilson et al. to developing tack-free properties quickly.  It would also have been obvious to one having ordinary skill to have made the viscosity of the ink at 23 C be 5 to 30 mPas as claimed because the viscosity of the ink at 25 C overlaps with the same values.
The Examiner also notes that the weight percentage of the diethylenically unsaturated compound overlaps with the weight percentage claimed, and therefore a prima facie case of obviousness exists.  


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2013/0141485) in view of Edwards (US 2012/0113199).
Hamamoto renders obvious all of the limitations of claim 1 above; however, they do not specifically teach the type of UV lamp used or the environment in which the curing of the inkjet ink occurs.
Edwards teaches a roll to roll printing process that uses LEDs instead of traditional UV lamps in order to reduce the amount of heat generated in the printer [0006] and [0039].  The printer may also use an inert gas in the area between the LED curing station and the substrate [0066].
Since Hamamoto and Edwards are both drawn to roll to roll printing using UV curable inks, it would have been obvious to one having ordinary skill in the art to have substituted the UV lamp of Hamamoto with the LED light source of Edwards.  The substitution of which would have led to predictable results and would have had the benefit of not generating excessive heat.  
It would also have provided inert gas in the curing station to deplete the oxygen level in the print zone for improving the quality of the cured ink or reduce the power required to cure the ink [0066].  The concentration of oxygen in the atmosphere is approximately 0.21 atm.  It would also have been obvious to one having ordinary skill to have depleted the oxygen level to any amount, including a partial pressure of 0.15 atm as claimed, such that the oxygen level was low enough to improve the quality of the print while not wasting too much of the inert gas for diminishing results.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2013/0141485) in view of Ikeda et al. (9017779).
Hamamoto renders obvious all of the limitations of claim 1 above.  He also teaches that the printed image can be covered with a transparent UV ink for protecting the image [0028] and [0029]; however, they do not specifically teach a lamination film being placed on the printed image.
Ikeda et al. teach that the UV curable printed image may be either overcoated with a curable overcoat component or may have a film laminated using an adhesive (col. 11, lines 1-26).
Since Hamamoto and Ikeda et al. are both drawn to UV curable inkjet images, it would have been obvious to one having ordinary skill in the art to have substituted the transparent UV ink of Hamamoto with the laminated film overcoat of Ikeda et al. for protecting the printed image.  Ikeda et al. show that the overcoat composition and laminated film are shown as equivalent alternatives, and therefore there would have been predictable results in its substitution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759